Citation Nr: 9907556	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an effective date earlier than March 13, 
1992, for the grant of service connection for residuals of a 
fracture of the right fibula.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from June 1986 to May 1988.  

This case was before the Board in June 1996 at which time 
service connection for epididymitis was denied and the issues 
listed on the first page of this decision were remanded for 
additional development of the evidence.  The development has 
been accomplished to the extent possible and the case has 
been returned to the Board for further appellate review at 
this time.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
service and was not definitively established until several 
years post service.  

2.  The claim for service connection for an acquired 
psychiatric disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

3.  The veteran filed his initial claim for service 
connection for residuals of a fracture of the right fibula on 
March 13, 1992.  

4.  A rating action in September 1992 awarded service 
connection for this disability, effective March 13, 1992, the 
date of claim.  


CONCLUSIONS OF LAW

1  The claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. § 
5107 (West 1991 & Supp. 1998).

2.  There is no legal basis for an effective date prior to 
March 13, 1992, for the grant of service connection for 
residuals of fracture of the right fibula.  38 U.S.C.A. §§ 
1110, 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The service medical records are negative 
as to the presence of an acquired psychiatric disorder during 
service.  In June 1987, the veteran was referred for 
psychiatric evaluation because of his feelings of 
hopelessness and suicidal ideation.  A service psychiatric 
evaluation was conducted that same month.  The examiner 
furnished a detailed history of the veteran's psychiatric 
status and after mental status examination concluded that he 
had a severe borderline personality disorder.  No acquired 
psychiatric disorder was reported at that time.  The examiner 
recommended that the veteran be discharged from service, but 
the veteran remained in service for almost another year.  At 
the time of discharge examination in April 1988, a borderline 
personality disorder was the only psychiatric abnormality 
noted.  

The veteran filed his initial claim for service connection 
for residuals of fracture of the right fibula and a 
psychiatric disorder on March 13, 1992.  Following VA general 
medical examination in April 1992, service connection was 
granted for residuals of a fracture of the right fibula by 
rating action in September 1992.  A noncompensable rating was 
assigned from March 13, 1992, the date of claim.  

On VA psychiatric examination in April 1992, pertinent 
diagnoses of alcohol dependence in partial remission and 
personality disorder were reported by the examiner.  The 
rating action in September 1992 denied service connection for 
an acquired psychiatric disorder on the basis that such was 
not shown in the evidentiary record.  

At a hearing on appeal in March 1993, the veteran reported 
having had a problem with alcohol during service.  He also 
argued that his mental condition had not been properly 
diagnosed in service and that service connection should be 
granted for his current condition.  With respect to his right 
fibula fracture, he testified that he has had problems with 
its residuals from the time of service discharge and that the 
grant of service connection should go back to that time.  

On VA examination in May 1993, an examiner reported the 
presence of dysthymia and anxiety; however, a definitive 
diagnosis of an acquired psychiatric disorder was not 
provided.  A subsequent report of VA hospitalization for 
chemical dependence treatment in July-August 1993 again only 
showed diagnoses of alcohol dependence and personality 
disorder.  

Pursuant to the Board's June 1996 Remand, the veteran was 
scheduled for a VA psychiatric examination in 1997, but 
failed to report.  In March 1998, the veteran's 
representative requested that the veteran be provided another 
opportunity for psychiatric evaluation.  The veteran was 
again scheduled for examination, but again he failed to 
report.  

Criteria.  In considering the veteran's claim for service 
connection, the threshold question to be answered is whether 
the veteran's claim is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a claim is not well grounded, then the appeal fails; and 
there is no further duty to assist in developing the facts 
pertinent to the claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a).  

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992);  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Service connection may be granted for disability resulting 
from disease or injury sustained during service. 38 U.S.C.A. 
§ 1131.  

Service connection may be granted for a disorder, which is 
proximately due to, or the result of or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (1997); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. § 3.303(c).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).  

Generally, under the applicable statutory and regulatory 
criteria, the date of receipt of claim is the proper 
effective date for the award of service connection.  However, 
the effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release, if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals (Court) held that when the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  

Analysis -- Service Connection.  Section 5107 of Title 38, 
United States Code unequivocally places an initial burden 
upon the claimant to produce evidence that his claim is well 
grounded; that is, that his claim is plausible.  Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994);  Grottveit v. Brown, 5 
Vet. App. 91, 92 (1993).  Because the veteran has failed to 
meet this burden, the Board finds that his claim for service 
connection for an acquired psychiatric disorder must be 
denied as not well grounded.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence.  As 
cognizable evidence is necessary for a well grounded claim, 
the absence of cognizable evidence renders the veteran's 
claim not well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

There is no showing in service of the presence of a chronic 
acquired psychiatric disorder.  The veteran's service 
difficulties are not shown to be due to an acquired 
psychiatric disorder, but rather the symptoms were found to 
be due to a personality disorder.  A personality disorder was 
the only disorder noted on the 1987 psychiatric evaluation or 
separation examination in 1988.  As noted above, a 
personality disorder is not a disability for VA purposes and 
thus, can not be a proper subject for service connection.  38 
C.F.R. § 3.303(c).  

Also, on initial VA psychiatric examination in April 1992, 
almost four years after service discharge, a chronic 
psychiatric disorder was still not shown.  On that 
examination, the pertinent diagnoses were alcohol dependence 
and personality disorder.  

It was not until a VA psychiatric examination in May 1993 
that dysthymia and anxiety were first noted; however, it was 
not clear from the examination report whether these 
represented chronic disorders or transient symptoms.  A 
subsequent 1993 VA hospital report again showed only alcohol 
dependence and a personality disorder as diagnoses.  An 
attempt by the Board to clarify the veteran's current 
psychiatric status on remand was thwarted when the veteran 
failed to appear for the scheduled psychiatric examinations.

To establish service connection in the absence of a showing 
of the condition in service, a nexus between any current 
disorder and service would have to be demonstrated.  The 
veteran has offered no competent (medical) evidence to 
support his claim as to current disability or nexus between 
such disability and service; and as a layman, he is not 
competent to render a medical opinion as to such existence or 
relationship.  He is clearly asserting a fact well beyond his 
competence.  King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  See Espiritu.  Accordingly, as a well grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for 
service connection for an acquired psychiatric disability 
must be denied as not well grounded.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  

Analysis -- Earlier Effective Date.  There is no disagreement 
with the essential facts in this case.  The veteran filed his 
original claim for compensation on March 13, 1992, almost 
four years after service discharge, and based on the 
statutory and regulatory criteria set out above, the correct 
effective date for the grant of service connection for 
residuals of fracture of the right fibula would be the date 
of claim in March 1992.  Had the veteran filed his claim 
within one year of service discharge, then the award could go 
back to the day following discharge from service.  However, 
such is neither contended nor shown in this case.  

The veteran has presented no argument with respect to the 
application of the cited law to the facts as shown in his 
case.  Rather, he argues that his fractured fibula was 
incurred in service and that service connection should be 
granted from the time of service discharge.  In this regard, 
he argues that he had symptomatology subsequent to service 
for which he feels he should be compensated.  However, that 
is not the issue in this case.  The issue is from what point 
may service connection be granted and benefits be paid based 
on the veteran's March 13, 1992, claim for benefits.  That 
determination must be based on the provisions of 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400, which govern the effective 
dates of awards of compensation. The veteran has made no 
cogent legal argument with respect to the VA's application of 
these criteria to the facts in his case.  The Board has 
considered and rejected the veteran's arguments as not 
relevant or probative as to the appellate issue.  The proper 
effective date for the grant of service connection is the 
date of claim, March 13, 1992.  

In cases such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

An effective date earlier than March 13, 1992, for the grant 
of service connection for residuals of a fracture of the 
right fibula is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

- 9 -


- 1 -


